DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of species A in the reply filed on 12/21/21 is acknowledged.  The traversal is on the ground(s) that claims 5 and 14 read on elected species A since Fig. 8, which has no receiving holes, is included in elected species A. The examiner agrees and claims 5 and 14 are hereby examined on the merits. 
Claims 9 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/21. 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially rectangular” in claim 4, line 2 and 13, line 2, is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (US 10039228 B2).

Regarding claim 1, Walker discloses a header for an agricultural vehicle, comprising: 
a frame; and 
at least one row unit (22) supported by the frame, the at least one row unit comprising at least one deck assembly (38a, b) comprising a plurality of plates (34a, b) defining an outer periphery (continuous edge 35) for contacting a crop material, wherein adjacent ones of the plurality of plates at least partially overlap (see Fig. 4) and are movable with respect to one another (col.2 lines 50-52).

Regarding claim 2, Walker discloses the header of claim 1, wherein the at least one row unit comprises a pair of deck assemblies, and each deck assembly of the pair of deck assemblies being juxtaposed to one another and spaced apart from one another such that a space (gap 28) is formed in between the pair of deck assemblies for receiving the crop material therethrough.

Claims 1, 2, 4-7, 11, 13-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wistuba (DE 1911945 A1).

Regarding claim 1, Wistuba discloses a header for an agricultural vehicle, comprising: 
a frame; and 
at least one row unit (see Fig. 3) supported by the frame, the at least one row unit comprising at least one deck assembly (generally chain 34, stalk divider 18) comprising a plurality of plates (toothed grippers 66) defining an outer periphery for contacting a crop material, wherein adjacent ones of the plurality of plates at least partially overlap (see Fig. 5) and are movable with respect to one another.

Regarding claim 2, Wistuba discloses the header of claim 1, wherein the at least one row unit comprises a pair of deck assemblies (34, 35), and each deck assembly of the pair of deck assemblies 

Regarding claim 4, Wistuba discloses the header of claim 1, wherein each plate of the plurality of plates has a substantially rectangular cross-section (see Fig. 5).

Regarding claim 5, Wistuba discloses the header of claim 1, wherein each plate of the plurality of plates does not comprise receiving holes.

Regarding claim 6, Wistuba discloses the header of claim 1, wherein the at least one deck assembly further comprises a chain (34) for mounting the plurality of plates.

Regarding claim 7, Wistuba discloses the header of claim 6, wherein each chain comprises a plurality of links (65), a plurality of pins connecting the plurality links, and a plurality of rollers (60) surrounding the plurality of pins (chains 34-35 are roller chains, paragraph 73, line 2), and wherein the plurality of plates comprises a plurality of mounting holes which receive the plurality of pins and couple the plurality of plates to the chain (see Fig, 4-5) .

Regarding claim 10, Wistuba discloses the header of claim 1, wherein the at least one row unit does not comprise a pair of deck plates (the description and figures omit stripping plates), and the at least one deck assembly is configured for contacting and removing a plurality of ears of corn from a plurality of corn stalks (stalks are first mentioned in paragraph 24, line 5).

Regarding claim 11, Wistuba discloses a row unit (see Fig. 3) for a header of an agricultural vehicle, comprising: 
a first deck assembly (34, 18) comprising a first plurality of plates (66) defining a first outer periphery for contacting a crop material, wherein adjacent ones of the first plurality of plates at least partially overlap and are movable with respect to one another (see Fig. 5); and 
a second deck assembly (35, 19) juxtaposed to and spaced apart from the first deck assembly such that a space (32) is formed in between the first deck assembly and the second deck assembly for receiving the crop material therethrough, the second deck assembly comprising a second plurality of plates defining a second outer periphery for contacting the crop material, wherein adjacent ones of the second plurality of plates at least partially overlap and are movable with respect to one another (see Fig. 5, both chains have overlapping plates).

Regarding claim 13, Wistuba discloses the row unit of claim 11, wherein each plate of the first plurality of plates and the second plurality of plates has a substantially rectangular cross-section (see Fig. 5).

Regarding claim 14, Wistuba discloses the row unit of claim 11, wherein each plate of the first plurality of plates and the second plurality of plates does not comprise receiving holes.

Regarding claim 15, Wistuba discloses the row unit of claim 11, wherein the first deck assembly comprises a first chain (34) for mounting the first plurality of plates and the second deck assembly comprises a second chain (35) for mounting the second plurality of plates.

Regarding claim 16, Wistuba discloses the row unit of claim 15, wherein the first chain and the second chain each respectively comprise a plurality of links (65), a plurality of pins connecting the plurality links, and a plurality of rollers (66) surrounding the plurality of pins.

Regarding claim 17, Wistuba discloses the row unit of claim 16, wherein each plate of the first plurality of plates comprises a pair of first mounting holes which receive the plurality of pins and couple the first plurality of plates to the first chain, and each plate of the second plurality of plates comprises a pair of second mounting holes which receive the plurality of pins and couple the second plurality of plates to the second chain (see Fig. 5, each chain is assembled with pins attaching rollers 66 to links 65).

Regarding claim 20, Wistuba discloses the row unit of claim 11, wherein the row unit does not comprise a pair of deck plates (the description and figures omit stripping plates), and the first deck assembly and the second deck assembly are configured for contacting and removing a plurality of ears of corn from a plurality of corn stalks (stalks are first mentioned in paragraph 24, line 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wistuba (DE 1911945 A1) in view of Krone (US 6925790 B1).

Regarding claim 3, Wistuba discloses the header of claim 1. 
Wistuba does not disclose wherein each plate of the plurality of plates has a raised portion and a lowered portion such that as the adjacent ones of the plurality of plates at least partially overlap a respective raised portion fits on top of a respective lowered portion of the adjacent ones of the plurality of plates.
In a similar corn harvester, Krone discloses a conveying chain (11, specifically uppers section 38) with plates (26) having a raised portion (50) and a lowered portion (46) such that as the adjacent ones of the plurality of plates at least partially overlap a respective raised portion fits on top of a respective lowered portion of the adjacent ones of the plurality of plates. The raised portion protects the chain from dirt (col. 8 lines 10-14).
It would be obvious to one of ordinary skill in the art to provide the chain disclosed by Wistuba with both upper and lower portions, as disclosed by Krone, as a way of protecting the chain from dirt. 

Regarding claim 12, Wistuba discloses the row unit of claim 11. 
Wistuba does not disclose wherein each plate of the first plurality of plates and the second plurality of plates has a raised portion and a lowered portion such that a respective raised portion fits on top of a respective lowered portion of the adjacent ones of the first plurality of plates and the adjacent ones of the second plurality of plates, respectively.
In a similar corn harvester, Krone discloses a conveying chain (11, specifically uppers section 38) with plates (26) having a raised portion (50) and a lowered portion (46) such that as the adjacent ones of the plurality of plates at least partially overlap a respective raised portion fits on top of a respective 
It would be obvious to one of ordinary skill in the art to provide the chain disclosed by Wistuba with both upper and lower portions, as disclosed by Krone, as a way of protecting the chain from dirt. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wistuba (DE 1911945 A1).

Regarding claim 8, Wistuba discloses the header of claim 6. Wistuba further discloses that grippers 66 are integral with flanks 65 of chain 34 (paragraph 79). 
Wistuba does not disclose wherein each plate of the plurality of plates is welded to the chain.
The Examiner takes official notice that it is old and well known to weld two components as an alternative to forming them integrally.

Regarding claim 18, Wistuba discloses the row unit of claim 15. Wistuba further discloses that grippers 66 are integral with flanks 65 of chains 34 and 35 (paragraph 79).
Wistuba does not disclose wherein each plate of the first plurality of plates is welded to the first chain, and each plate of the second plurality of plates is welded to the second chain.
The Examiner takes official notice that it is old and well known to weld two components as an alternative to forming them integrally.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 1905194 A discloses overlapping chain plates, spaced from an adjacent chain. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.I.R./Examiner, Art Unit 3671                                                                                                                                                                                                        
/Alicia Torres/Primary Examiner, Art Unit 3671